EXHIBIT 99.1 FOR: EMCOR GROUP, INC. CONTACT: R. Kevin Matz Executive Vice President Shared Services (203) 849-7938 FTI Consulting, Inc. Investors: Eric Boyriven / Alexandra Tramont (212) 850-5600 Linden Alschuler & Kaplan, Inc. Media: Lisa Linden / Mollie Fullington 212-575-4545 / 917-346-6123 EMCOR GROUP, INC. REPORTS THIRD QUARTER 2011 RESULTS - Revenues increase 21.5% to $1.48 billion; organic growth of 9.6% - - Third quarter diluted EPS from continuing operations of $0.47 - - 2011 diluted EPS guidance from continuing operations is revised to $1.75 to $1.85 - NORWALK, CONNECTICUT, October 27, 2011 – EMCOR Group, Inc. (NYSE: EME) today reported results for the third quarter ended September 30, 2011. As previously announced, the Company completed the sale of its Canadian subsidiary, Comstock Canada, in August 2011.Accordingly, Comstock’s results for the 2011 third quarter and all prior periods have been classified as discontinued operations. For the third quarter of 2011, net income from continuing operations attributable to EMCOR was $32.3 million, or $0.47 per diluted share, compared to a net loss from continuing operations attributable to EMCOR of $172.6 million, or $(2.60) per diluted share, in the third quarter of 2010.Excluding a pre-tax, non-cash impairment charge in the 2010 third quarter of $226.2 million, or $3.09 per diluted share after-tax, non-GAAP net income from continuing operations for the third quarter of 2010 was $33.9 million, or $0.49 per diluted share. Revenues increased 21.5% to $1.48 billion in the third quarter of 2011, compared to revenues of $1.22 billion in the year ago period.Organic revenue growth in the quarter was 9.6%. Operating income for the third quarter of 2011 was $56.5 million, or 3.8% of revenues.For the third quarter of 2010, including the above-mentioned non-cash impairment charge, the Company reported an operating loss of $168.2 million.Excluding the non-cash impairment charge, the Company’s non-GAAP operating income for the third quarter of 2010 was $58.0 million, or 4.8% of revenues. Please see the attached tables for a reconciliation of non-GAAP operating income, non-GAAP net income and non-GAAP diluted earnings per share to the comparable GAAP figures. – MORE – EMCOR Reports Third Quarter Results Page 2 Selling, general and administrative expenses (“SG&A”) were $131.8 million, or 8.9% of revenues, in the third quarter of 2011, compared to $113.3 million, or 9.3% of revenues, in the 2010 third quarter.SG&A for the third quarter of 2011 includes $0.1 million in transaction expenses related to the Company’s previously announced acquisition of USM Services Holdings, Inc. (“USM”).The Company incurred transaction expenses related to the purchase of USM of approximately $4.6 million to date. Inclusive of discrete items, the income tax rate in the third quarter of 2011 was 39.4%.The increase in the rate was attributable to a reduced corporate tax rate enacted in the U.K. resulting in the revaluation of net deferred tax assets, among other items.As a result of this enacted tax rate change, the Company expects a tax rate of approximately 39.0% for full year 2011. Net income for the third quarter of 2011 of $40.8 million included $8.4 million of income from discontinued operation, of which $9.0 million represented a gain on the sale of Comstock.For the third quarter of 2010, the Company reported a net loss of $175.6 million, which included the above-mentioned non-cash impairment charge and a loss of $3.0 million from discontinued operation. Excluding Comstock Canada from the current quarter and prior periods, the Company’s backlog as of September 30, 2011 was $3.54 billion, an increase of 22.9% over backlog of $2.88 billion from a year ago.Organic growth in backlog was 0.6% over the year ago period and unchanged from backlog at the end of the second quarter of 2011.The increase in the Company’s September 30, 2011 backlog compared to the same period last year reflects growth in the commercial, institutional and industrial sectors, which offset declines in the healthcare, hospitality/gaming and water/wastewater sectors.Organic backlog related to the commercial sector increased 59% year-over-year and represented 26% of total backlog as of September 30, 2011, compared to 14% a year ago. Tony Guzzi, President and Chief Executive Officer of EMCOR Group, commented, “Our third quarter results continued to track our expectations and reflected the strength of our business model across the economic cycle.We saw solid performance from the majority of our business units, approximately break-even results excluding amortization of identifiable intangible assets, as expected, from USM during its first full quarter and a fifth consecutive quarter with a book-to-bill ratio of 1.0 or better.We generated organic revenue growth as our team continued to execute at high levels across key end markets, including solid performance within our facilities services segment during a seasonal low point for its business.At the same time, we maintained a diligent focus on cost management, which has resulted in consistent declines in SG&A relative to revenues since the beginning of the year.” Mr. Guzzi continued, “Throughout the year, we have undertaken a number of actions to diversify our business and strengthen our earnings profile over the longer-term, and we continue to be pleased with the progress we are making on these fronts.The integration of USM remains on track, as we have begun to implement the synergies we identified as part of that transaction, and we are pursuing sales opportunities that are now available to the combined organizations.We also completed the sale of Comstock, a transaction that will allow us to enhance our returns going forward by focusing on our core operations.Our characteristically strong cash flows and balance sheet have allowed us to generate additional value for shareholders through the recent initiation of a $0.05 per share quarterly dividend and a $100 million share repurchase program.” – MORE – EMCOR Reports Third Quarter Results Page 3 Mr. Guzzi concluded, “While the timing of a recovery in the broader market is difficult to predict, entering the fourth quarter of 2011, EMCOR Group is well positioned for the future.We have taken steps to moderate the cyclicality and seasonality of our business and are focusing our efforts on those initiatives that will yield the best returns for the Company and our shareholders. We are pleased with our organic revenue and overall backlog growth and are encouraged by the increased commercial/industrial component of the backlog in the face of market conditions that remain uncertain and challenging.As a result, assuming the continuation of current market conditions, we continue to expect to generate revenue in 2011 of approximately $5.5 billion, and now expect diluted EPS from continuing operations of $1.75 to $1.85.” For the first nine months of 2011, net income from continuing operations attributable to EMCOR was $85.4 million, or $1.24 per diluted share. Income from continuing operations included pre-tax transaction expenses of $4.6 million, or $0.05 per diluted share after-tax, related to the acquisition of USM.For the first nine months of 2010, the Company reported a net loss from continuing operations attributable to EMCOR of $127.5 million, or $(1.92) per diluted share.The loss included the above-mentioned $226.2 million charge, as well as a $19.9 million, or $0.18 per diluted share after-tax, non-cash impairment charge in the 2010 second quarter, and a pre-tax gain of $7.9 million, or $0.12 per diluted share after-tax, in the 2010 second quarter from the gain on the sale of the Company’s equity interest in its Middle East venture. Excluding 2011’s pre-tax USM acquisition transaction costs, as well as all of the 2010 non-cash impairment charges and the gain on the Middle East sale, non-GAAP net income from continuing operations for the first nine months of 2011 was $88.8 million, or $1.29 per diluted share, compared to $83.1 million, or $1.22 per diluted share, for the first nine months of 2010. Revenues for the first nine months of 2011 increased 15.3% to $4.10 billion, compared to $3.55 billion for the first nine months of 2010.Organic revenue growth for the first nine months of 2011 was 7.2%. Operating income in the first nine months of 2011 was $148.4 million, or 3.6% of revenues, compared to an operating loss of $97.3 million, or (2.7%) of revenues, a year ago.Operating income for the 2011 nine-month period included the USM transaction expenses of $4.6 million discussed above.Excluding these expenses, the Company’s non-GAAP operating income for the 2011 nine-month period was $153.0 million, or 3.7% of revenues.For the 2010 nine-month period, operating income included the $246.1 million pre-tax non-cash impairment charge discussed above.Excluding this non-cash impairment charge, the Company’s non-GAAP operating income for the first nine months of 2010 was $148.8 million, or 4.2% of revenues. For the first nine months of 2011, SG&A totaled $370.2 million, or 9.0% of revenues, and included the $4.6 million in transaction expenses discussed above.SG&A for the first nine months of 2010 was $342.9 million, or 9.7% of revenues. Net income for the 2011 nine-month period was $94.2 million and included $8.7 million of income from discontinued operation.For the nine-month period of 2010, the Company reported a net loss of $126.7 million, which included the above-mentioned non-cash impairment charge and income of $0.8 million from discontinued operation. – MORE – EMCOR Reports Third Quarter Results Page 4 Please see the attached tables for a reconciliation of non-GAAP operating income, non-GAAP net income and non-GAAP diluted earnings per share to the comparable GAAP figures. EMCOR Group, Inc. is a Fortune 500â worldwide leader in mechanical and electrical construction services, energy infrastructure and facilities services.This press release and other press releases may be viewed at the Company’s Web site at www.emcorgroup.com. EMCOR Group’sthird quarter conference call will be available live via internet broadcast today, Thursday, October 27, at 10:30 AM Eastern Daylight Time.You can access the live call through the Home Page of the Company’s Web site at www.emcorgroup.com. This release may contain certain forward-looking statements within the meaning of the Private Securities Reform Act of 1995.Any such comments are based upon information available to EMCOR management and its erception thereof, as of this date, and EMCOR assumes no obligation to update any such forward-looking statements.These forward-looking statements may include statements regarding market opportunities, market share growth, gross profit, backlog mix, projects with varying profit margins, and selling, general and administrative expenses.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements.Accordingly these statements are no guarantee of future performance.Such risk and uncertainties include, but are not limited to, adverse effects of general economic conditions, changes in the political environment, changes in the specific markets for EMCOR’s services, adverse business conditions, availability of adequate levels of surety bonding, increased competition, unfavorable labor productivity and mix of business and that the USM business will not be integrated successfully and that the cost savings from the USM transaction may not be fully realized or may take longer to realize than expected or that disruption from the transaction may make it more difficult to maintain relationships with customers, employees or suppliers.Certain of the risks and factors associated with EMCOR’s business are also discussed in the Company’s 2010 Form 10-K and in other reports filed from time to time with the Securities and Exchange Commission.All these risks and factors should be taken into account in evaluating any forward-looking statements. – MORE – EMCOR GROUP, INC. FINANCIAL HIGHLIGHTS (In thousands, except share and per share information) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring expenses Impairment loss on goodwill and identifiable intangible assets Operating income (loss) ) ) Interest expense, net Gain on sale of equity investment Income (loss) from continuing operations before income taxes ) ) Income tax provision Income (loss) from continuing operations ) ) Income (loss) from discontinued operation, net of income taxes ) Net income (loss) including noncontrolling interests ) ) Less: Net income attributable to noncontrolling interests Net income (loss) attributable to EMCOR Group, Inc. $ $ ) $ $ ) Basic earnings (loss) per common share – continuing operations: $ $ ) $ $ ) Basic earnings (loss) per common share – discontinued operation: $ $ ) $ $ Diluted earnings (loss) per common share – continuing operations: $ $ ) $ $ ) Diluted earnings (loss) per common share – discontinued operation: $ $ ) $ $ Weighted average shares of common stock outstanding: Basic Diluted 66,956,575 68,415,196 66,400,105 66,400,105 66,871,872 68,530,173 66,344,180 66,344,180 EMCOR GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses and other Total current assets Investments, notes and other long-term receivables Property, plant & equipment, net Goodwill Identifiable intangible assets, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Borrowings under revolving credit facility $ $ Current maturities of long-term debt and capital lease obligations Accounts payable Billings in excess of costs and estimated earnings on uncompleted contracts Accrued payroll and benefits Other accrued expenses and liabilities Total current liabilities Borrowings under revolving credit facility Long-term debt and capital lease obligations Other long-term obligations Total liabilities Equity: Total EMCOR Group, Inc. stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ EMCOR GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 (In thousands) (Unaudited) Cash flows from operating activities: Net income (loss) including noncontrolling interests $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of identifiable intangible assets Deferred income taxes ) Gain on sale of discontinued operation, net of income taxes ) Gain on sale of equity investments ) Excess tax benefits from share-based compensation ) ) Equity income from unconsolidated entities ) ) Non-cash expense for impairment of goodwill and identifiable intangible assets Other non-cash items Supplemental defined benefit plan contribution ) Distributions from unconsolidated entities Changes in operating assets and liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Payments for acquisitions of businesses, net of cash acquired, and related earn-out agreements ) ) Proceeds from sale of discontinued operation, net of cash sold Proceeds from sale of equity investments Proceeds from sale of property, plant and equipment Purchase of property, plant and equipment ) ) Investment in and advances to unconsolidated entities and joint ventures ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from revolving credit facility Repayments of revolving credit facility ) Repayments of long-term debt and debt issuance costs ) ) Repayments of capital lease obligations ) ) Payment for contingent consideration arrangement ) Proceeds from exercise of stock options Shares tendered to satisfy minimum tax withholding ) ) Issuance of common stock under employee stock purchase plan Distributions to noncontrolling interests ) ) Excess tax benefits from share-based compensation Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ EMCOR GROUP, INC. SEGMENT INFORMATION (In thousands) (Unaudited) For the three months ended September 30, Revenues from unrelated entities: United States electrical construction and facilities services $ $ United States mechanical construction and facilities services United States facilities services Total United States operations United Kingdom construction and facilities services Other international construction and facilities services Total worldwide operations $ $ For the nine months ended September 30, Revenues from unrelated entities: United States electrical construction and facilities services $ $ United States mechanical construction and facilities services United States facilities services Total United States operations United Kingdom construction and facilities services Other international construction and facilities services Total worldwide operations $ $ EMCOR GROUP, INC. SEGMENT INFORMATION (In thousands) (Unaudited) For the three months ended September 30, Operating income (loss): United States electrical construction and facilities services $ $ United States mechanical construction and facilities services United States facilities services Total United States operations United Kingdom construction and facilities services Other international construction and facilities services Corporate administration ) ) Restructuring expenses ) Impairment loss on goodwill and identifiable intangible assets ) Total worldwide operations ) Other corporate items: Interest expense ) ) Interest income Gain on sale of equity investment Income (loss) from continuing operations before income taxes $ $ ) For the nine months ended September 30, Operating income (loss): United States electrical construction and facilities services $ $ United States mechanical construction and facilities services United States facilities services Total United States operations United Kingdom construction and facilities services Other international construction and facilities services ) Corporate administration ) ) Restructuring expenses ) ) Impairment loss on goodwill and identifiable intangible assets ) Total worldwide operations ) Other corporate items: Interest expense ) ) Interest income Gain on sale of equity investment Income (loss) from continuing operations before income taxes $ $ ) EMCOR GROUP, INC. RECONCILIATION OF 2 (In thousands) (Unaudited) In our press release, we provide actual 2011 and 2010 third quarter and year-to-date September 30, 2011 and 2010 operating income.The following table provides a reconciliation between 2011 and 2010 operating income based on non-GAAP measures to the most direct comparable GAAP measures. For the Three Months Ended September 30, For the Nine Months Ended September 30, GAAP Operating income (loss) $ $ ) $ $ ) Impairment loss on goodwill and identifiable intangible assets Pre-tax transaction expenses related to the acquisition of USM Holdings, Inc. 111 4,642 Non-GAAP operating income, excluding impairment loss on goodwill and identifiable intangible assets and pre-tax USM acquisition expenses $ 56,598 $ 57,977 $ 153,011 $ 148,767 EMCOR GROUP, INC. RECONCILIATION OF 2 (In thousands) (Unaudited) In our press release, we provide actual 2011 and 2010 third quarter and year-to-date September 30, 2011 and 2010 net income from continuing operations attributable to EMCOR Group, Inc.The following table provides a reconciliation between 2011 net income attributable to EMCOR Group, Inc. based on non-GAAP measures to the most direct comparable GAAP measures. For the Three Months Ended September 30, For the Nine Months Ended September 30, GAAP net income (loss) from continuing operations attributable to EMCOR Group, Inc. (1) $ $ ) $ $ ) Impairment loss on goodwill and identifiable intangible assets (2) 2010 Qtr. 2 gain on sale of equity investment (3) ) Transaction expenses related to the acquisition of USM Holdings, Inc. (4) 98 Non-GAAP net income from continuing operations attributable to EMCOR Group, Inc., excluding impairment loss on goodwill and identifiable intangible assets, gain on sale of equity investment and USM transaction expenses $ 32,434 $ 33,939 $ 88,823 $ 83,092 (1) Amount is income (loss) from continuing operations less net income attributableto noncontrolling interest (2)Amount is net of tax effect of $19.6 million in the quarter and $27.6 million in the nine-month period (3)Amount is net of tax effect which is zero due to the release of a valuation allowance related to capital loss carryforwards (4)Amount is net of tax effect of $0.0 million in the quarter and $1.2 million in the nine-month period EMCOR GROUP, INC. RECONCILIATION OF THREE AND NINE MONTH 2 EARNINGS PER SHARE FIGURES (Unaudited) In our press release, we provide actual 2011 and 2010 third quarter and year-to-date September 30, 2011 and 2010 diluted earnings per share from continuing operations.The following table provides a reconciliation between 2011 and 2010 EPS based on non-GAAP measures to the most direct comparable GAAP measures. For the Three Months Ended September 30, For the Nine Months Ended September 30, GAAP Diluted earnings (loss) per common share from continuing operations $ $ ) $ $ ) Impairment loss on goodwill and identifiable intangible assets (1) Qtr. 2 gain on sale of equity investment (2) ) Transaction expenses related to the acquisition of USM Holdings, Inc. (3) Non-GAAP diluted earnings per common share from continuing operations, excluding impairment loss on goodwill and identifiable intangible assets, gain on sale of equity investment and USM transaction expenses $ 0.47 $ 0.49 $ 1.29 $ 1.22 (1) Amount is net of tax effect of $19.6 million in the quarter and $27.6 million in the nine-month period (2)Amount is net of tax effect which is zero due to the release of a valuation allowance related to capital loss carryforwards (3)Amount is net of tax effect of $0.0 million in the quarter and $1.2 million in the nine-month period
